GENOVESE, JUSTICE,
additionally concurs.
hi concur in the granting of this writ. However, in my view this matter should not be remanded to the court of appeal. Rather, this court should assign the case for briefing and permit the parties an opportunity to request oral argument as set forth in La. C.C.P. art. 966(H).1

. La. C.C.P. art. 966(H) provides:
On review, an appellate court shall not reverse a trial court’s denial of a motion for summary judgment and grant a summary judgment dismissing a case or a party without assigning the case for briefing and permitting the parties an opportunity to request oral argument.